Filed 4/5/21 P. v. Dolida CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                          H048235
                                                                     (Santa Cruz County
             Plaintiff and Respondent,                                Super. Ct. No. 18CR01251)

             v.

 RICHARD DIAZ DOLIDA,

             Defendant and Appellant.
         Defendant Richard Diaz Dolida pleaded guilty to two counts of committing a lewd
act on a child under the age of 14. The trial court imposed an aggregate term of eight
years in prison.
         We appointed counsel, who filed an opening brief stating the case and the facts but
raising no specific issues. We notified Dolida of his right to submit written argument on
his own behalf within 30 days. The deadline has passed and we received no response.
         We have reviewed the entire record under People v. Wende (1979) 25 Cal.3d 436
(Wende). (See also People v. Kelly (2006) 40 Cal.4th 106 (Kelly).) We conclude there is
no arguable issue on appeal, and we will affirm the judgment.
                              I. FACTUAL AND PROCEDURAL BACKGROUND
    A. Procedural Background
         The prosecution charged Dolida with three counts of committing a lewd act on a
child under 14 years of age (Pen. Code, § 288, subd. (a)).1 As to all three counts, the
information further alleged a multiple-victim circumstance. (§ 667.61, subds. (b)-(e).)

         1
             Subsequent undesignated statutory references are to the Penal Code.
        Dolida pleaded guilty to two counts of committing a lewd act in exchange for the
dismissal of the remaining charges and allegations. The trial court imposed a total term
of eight years, consisting of six years on count 1 and a consecutive two-year term on
count 3.
        Dolida timely appealed and did not seek a certificate of probable cause in either
case.
   B. Facts of the Offenses2
        Dolida was accused of touching two girls: Jane Doe 1, his granddaughter; and
Jane Doe 2, who was Jane Doe 1’s older sister.
        In 2014, when Jane Doe 1 was about 10 years old, she was sitting on a couch in
the living room watching television with Dolida. Dolida, who was sitting next to her,
started to massage her inner thigh for about one to two minutes. He then moved his hand
to her vagina area and massaged her vagina over her clothing for about 10 to 20 seconds.
In a second incident, Dolida was passing Jane Doe 1 in the hallway when he asked her for
a hug. As she hugged him, Dolida reached down and touched her vaginal area over her
clothing while he wrapped his other arm around her waist. Jane Doe 1 disclosed the
incidents to her therapist, and the police interviewed her about two weeks later.
        Jane Doe 2 could only recall one incident of inappropriate touching. When she
was between five and 11, she was sitting on the couch next to Dolida when he began to
rub the outer part of her vagina over her clothing with his right hand. She disclosed the
incident to two friends when she was in the eighth and ninth grades, and she later
disclosed it to her therapist.




        2
            The facts are taken from the transcript of the preliminary hearing.

                                                2
                                       II. DISCUSSION
       We have reviewed the entire record under Wende, supra, 25 Cal.3d 436, and Kelly,
supra, 40 Cal.4th 106. We find no arguable issue on appeal, and we conclude appellate
counsel has fully complied with his responsibilities. (Wende, at p. 441.)
                                    III.   DISPOSITION
       The judgment is affirmed.




                                            3
                           _______________________________
                           Greenwood, P.J.




WE CONCUR:




_________________________________
Grover, J.




________________________________
 Danner, J.




People v. Dolida
No. H048235